Exhibit 10.4

 

TECHNOLOGY LICENSE AND SERVICES AGREEMENT

 

by and between

 

O2DIESEL EUROPE, PLC

 

and

 

KL PROCESS DESIGN GROUP, LLC

 

March 6, 2008

 

--------------------------------------------------------------------------------

[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.  OMITTED TEXT IS INDICATED BY A
“*”.

 

--------------------------------------------------------------------------------


 

TECHNOLOGY LICENSE AND SERVICES AGREEMENT

 

This TECHNOLOGY LICENSE AND SERVICES AGREEMENT (the “Agreement”) is entered into
as of March 6, 2008 (the “Effective Date”) by and between the O2Diesel Europe,
Plc, a corporation organized under the laws of Ireland, with its registered
office at 5 Lapps Quay, Cork, Republic of Ireland (“O2Diesel”), and KL Process
Design Group, LLC, a South Dakota limited liability company, with its principal
place of business at 2693-C Commerce Road, Rapid City, South Dakota 57702
(“KL”).  O2Diesel and KL are each a “Party” and collectively, the “Parties”.

 

WHEREAS, KL is the owner of certain proprietary processes relating to the
production of ethanol from alternative feedstocks;

 

WHEREAS, O2Diesel desires to receive, and KL is willing to grant to O2Diesel, an
exclusive license with respect to such proprietary processes in the Territory;

 

WHEREAS, in connection with the exercise of such licensed rights, O2Diesel
desires to identify locations, partners, and opportunities related to the
development and construction of facilities for the production of ethanol
utilizing such proprietary processes; and

 

WHEREAS, O2Diesel desires to procure from KL, and KL is willing to develop and
provide, design services, technical specifications and engineering plans related
to the construction of such facilities.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants and
undertakings contained herein and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

 

1.             DEFINITIONS

 

In addition to the other terms defined elsewhere herein, the following terms
shall have the following meanings when used herein (any term defined in the
singular shall have the same meaning when used in the plural and vice versa,
unless stated otherwise):

 

1.1           “Affiliate” with respect to any Party, shall mean any individual
or entity controlling, controlled by or under common control with, such Party,
for only so long as such control exists.  For these purposes, “control” shall
refer to (i) the possession, directly or indirectly, of the power to direct the
management or policies of an entity, whether through the ownership of voting
securities, by contract or otherwise, or (ii) the ownership, directly or
indirectly, of at least fifty percent (50%) of the voting securities or other
ownership interest of an entity.

 

1.2           “Bankruptcy Code” means the United States Federal Bankruptcy
Reform Act of 1978 (11 U.S.C. Section 101, et seq.).

 

1.3           “Bankruptcy Event” means: (i) a Party (a) ceases or fails to be
solvent, or generally fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (b) voluntarily ceases to conduct its
business in the ordinary course; (c) commences any Insolvency Proceeding with
respect to itself; or (d)

 

--------------------------------------------------------------------------------


 

takes any action to effectuate or authorize any of the foregoing; or
(ii) (a) any involuntary Insolvency Proceeding is commenced or filed against a
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of the Company’s assets
or properties, and any such proceeding or petition shall not be dismissed, or
such writ, judgment, warrant of attachment, execution or similar process shall
not be released, vacated or fully bonded within 60 days after commencement,
filing or levy; (b) a Party admits the material allegations of a petition
against it in any Insolvency Proceeding, or an order for relief (or similar
order under non-U.S. law) is ordered in any Insolvency Proceeding; or (c) a
Party acquiesces in the appointment of a receiver, trustee, custodian,
conservator, liquidator, mortgagee in possession (or agent therefor), or other
similar person for itself or a substantial portion of its assets, property or
business.

 

1.4           “Change in Control” means, and shall be deemed to have occurred
upon (as the context requires):

 

(a)           any consolidation or merger of KL with or into any other Person,
or any other corporate reorganization, in which the stockholders of KL (in the
aggregate) immediately prior to such consolidation, merger or reorganization,
own less than fifty percent (50%) of the voting power of the surviving entity
immediately after such consolidation, merger or reorganization;

 

(b)           any transaction or series of related transactions in which in
excess of (i) fifty percent (50%) of KL’s then outstanding voting power is
transferred or (ii) fifty percent (50%) of KL’s then outstanding voting and
non-voting securities, taken together, is transferred;

 

(c)           a sale, assignment, lease or other disposition of (i) all or
substantially all of the assets of KL or (ii) all or substantially all of the
assets of KL relating to the Licensed Process; or

 

(d)           any Person or group of related Persons becoming entitled to elect
a majority of the Board of Directors (or any successor governing body) of KL.

 

1.5           “Claims” shall have the meaning set forth in Section 9.1.

 

1.6           “Confidential Information” shall have the meaning set forth in
Section 7.1.

 

1.7           “Construction Budget” means the budget established by the Project
Representative in the Project Requirements for the construction of a Project,
including construction contingency, the Construction Manager’s fee and other
allowances for items and services required for completion of a Project.

 

1.8           “Construction Manager” shall have the meaning set forth in
Exhibit D.

 

1.9           “Control” (including any variations such as “Controlled” and
“Controlling”), in the context of Intellectual Property Rights, shall mean
rights to such intellectual property sufficient to grant the applicable license
under this Agreement without infringing or misappropriating the intellectual
property rights of any Third Party or breaching or otherwise conflicting with
the terms of an agreement with any Third Party.

 

1.10         “Covered Transaction” means a sale, license, assignment or other
disposition by KL of Intellectual Property Rights related to the Licensed
Process other than a license solely outside of the Territory.

 

1.11         “Design and Engineering Services Contract” shall have the meaning
set forth in Section 3.4.

 

2

--------------------------------------------------------------------------------


 

1.12         “Disclosing Party” shall have the meaning set forth in Section 7.1.

 

1.13         “Extension Term” shall have the meaning set forth in Section 8.1.

 

1.14         “Governmental Approval” means any material consent, authorization,
certificate, permit, right-of-way grant or approval of any Governmental
Authority that is necessary for the construction of a Production Plant or the
manufacture and commercial sale in the Territory of Products produced at such
Production Plant in accordance with applicable Laws.

 

1.15         “Governmental Authority” means any court or tribunal in any
jurisdiction or any foreign, federal, state, provincial, regional, tribal,
municipal or local government or other governmental body, agency, authority,
department, commission, board, bureau, instrumentality, arbitrator or arbitral
body or any quasi-governmental or private body lawfully exercising any
regulatory or taxing authority.

 

1.16         “Initial Term” shall have the meaning set forth in Section 8.1.

 

1.17         “Insolvency Proceeding” means, with respect to any Person, (i) any
case, action or proceeding with respect to such Person before any court or other
governmental agency or authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (ii) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors, in either case undertaken under U.S. Federal, state or foreign law,
including the Bankruptcy Code.

 

1.18         “Intellectual Property Rights” means any and all of the following
and all rights in, arising out of or associated therewith: (i) all United
States, international and foreign patents and applications therefor and all
reissues, divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof; (ii) all inventions (whether patentable or not),
invention disclosures, and improvements; (iii) trade secrets, proprietary
information, know how, technology, technical data and customer lists, and all
documentation relating to any of the foregoing; (iv) works of authorship and all
copyrights, copyright registrations and applications therefor, and all other
rights corresponding thereto throughout the world; (v) all industrial designs
and any registrations and applications therefor throughout the world; (vi) all
trade names, logos, common law trademarks and service marks, trademark and
service mark registrations and applications therefor throughout the world;
(vii) all databases and data collections and all rights therein throughout the
world; (viii) all moral and economic rights of authors and inventors, however
denominated, throughout the world; and (ix) any similar or equivalent rights to
any of the foregoing anywhere in the world.

 

1.19         “Laws” means any applicable statute, environmental law, common law,
rule, regulation, judgment, order, ordinance, writ, injunction or decree issued
or promulgated by any Governmental Authority.

 

1.20         “Licensed Know-How” means (i) any and all inventions, discoveries,
developments, claims, formulae, processes, trade secrets, information, works of
authorship, technology, ideas, concepts, techniques, methods, know-how
(including confidential data and Confidential Information), conversion
technologies, and scientific, technical, regulatory and other proprietary
information, whether or not patentable, relating to, derived from or useful for
the practice of the Licensed Process or the development, manufacture, use, sale,
distribution or exploitation of the Licensed Products, and any upgrades,
enhancements or other improvements to and components of any of the foregoing
that (ii)

 

3

--------------------------------------------------------------------------------


 

at any time during the Term are owned or Controlled by KL or its Affiliates. 
The Licensed Know-How includes, without limitation, the information and know-how
described on Exhibit A.

 

1.21         “Licensed Patents” means any and all Patent Rights under any
patents owned or Controlled by KL or its Affiliates at any time during the Term
that relate to or may be useful for the research, development, use, improvement,
sale, offer for sale, distribution, importation, exportation or other
exploitation of the Licensed Products or Licensed Processes, and includes all
upgrades, enhancements and other improvements to any of the foregoing.  Licensed
Patents include without limitation the patents and patent applications listed on
Exhibit B.

 

1.22         “Licensed Process” means any and all processes relating to the
manufacture of ethanol from feedstocks other than a simple sugar or starch and
all upgrades, enhancements and other improvements thereto and components
thereof, including any and all processes covered or claimed by the Licensed
Patents or utilizing Licensed Know-How.

 

1.23         “Licensed Products” means any product derived from the practice of
a Licensed Process, including, without limitation, ethanol or bio-fuel produced
from feedstocks other than a simple sugar or starch, and all upgrades,
enhancements and other improvements thereto and components thereof.

 

1.24         “Losses” means losses, liabilities, suits, claims, costs, expenses
(including reasonable attorneys’ fees), penalties, fines, judgments and/or
damages (including personal injury or property damages).

 

1.25         “Patent Rights” means any and all rights under any patents, patent
applications and patents issuing on such patent applications, together with any
continuations, continuations-in-part, divisionals, reissues, renewals,
reexamination certificates, substitutions, extensions, supplementary protection
certificates or certificates of invention with respect to any of the foregoing.

 

1.26         “Person” means a natural person, a corporation, a partnership, a
limited liability company, a trust, a joint venture, any governmental authority
or any other entity or organization.

 

1.27         “Nameplate Capacity” means a Production Plant’s production
capacity, in liters of ethanol per year, based on an assumed operating year of
three hundred fifty (350) days per year 24 hours per day.

 

1.28         “Owner” shall have the meaning set forth in Section 3.2.

 

1.29         “Parent” shall have the meaning set forth in Section 4.1.

 

1.30         “Process Design Documents” means, with respect to any Project, all
drawings, schematics, renderings and other documents that fix and describe the
size and character of an entire Project as to structural, mechanical, process
and production systems, materials and such other elements as may be appropriate
for full functioning of a Project at such Project’s desired Nameplate Capacity,
in any format reasonably requested by Project Representative.

 

1.31         “Production Plant” means a facility where, pursuant to the rights
granted in this Agreement, the Licensed Processes will be practiced in the
Territory.

 

1.32         “Project” shall have the meaning set forth in Section 3.2.

 

1.33         “Project Engineer” shall have the meaning set forth in Section 3.4.

 

4

--------------------------------------------------------------------------------


 

1.34         “Project Representative” shall have the meaning set forth in
Section 3.3.

 

1.35         “Project Requirements” means the Owner or the Project
Representative’s initial overview document for each Project that (i) establishes
the design objectives, constraints, and criteria for such Project;
(ii) specifies the Nameplate Capacity, space requirements and relationships,
flexibility and expandability, special equipment and systems and site
requirements for such Project; (iii) establishes such Project’s Construction
Budget; and (iv) includes any other information or requirements for such
Project.

 

1.36         “Receiving Party” shall have the meaning set forth in Section 7.1.

 

1.37         “Royalty Fee” shall have the meaning set forth in Section 4.2.

 

1.38         “Royalty Period” shall have the meaning set forth in Section 4.2.

 

1.39         “Securities” shall have the meaning set forth in Section 4.4.

 

1.40         “Services” shall have the meaning set forth in Section 3.3.

 

1.41         “Solicit” means engage, contact, discuss, negotiate or otherwise
communicate with, directly or indirectly, a Third Party.

 

1.42         “Specifications” means the specifications, tests, minimum
requirements and other standards pertaining to the Licensed Product all as set
forth in Exhibit C and as may be modified from time to time by mutual written
agreement.

 

1.43         “Technology Fee” shall have the meaning set forth in Section 4.1.

 

1.44         “Term” shall have the meaning set forth in Section 8.1.

 

1.45         “Territory” means India and all countries of Europe, including,
without limitation, Albania, Andorra, Austria, Belarus, Belgium, Bosnia and
Herzegovina, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia,
Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, Latvia,
Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco,
Netherlands, Norway, Poland, Portugal, Romania, Russia, San Marino, Serbia and
Montenegro, Slovakia (Slovak Republic), Slovenia, Spain, Sweden, Switzerland,
Turkey, Ukraine, United Kingdom and Vatican City.

 

1.46         “Third Party” means any Person that is not a Party to this
Agreement and that does not control and is not controlled by or under common
control with a Party.

 

2.             LICENSE

 

2.1           License Grant.  As of the date hereof, and subject to the terms
and conditions hereof, KL hereby grants to O2Diesel, and O2Diesel hereby
accepts, a sole and exclusive (including with respect to KL) license during the
Term, under the Licensed Patents and Licensed Know-How to practice the Licensed
Processes in the Territory and to research, develop, make, have made, use,
market, offer for sale, sell and/or have sold, import, export, distribute and
otherwise exploit and have exploited any Licensed Products in the Territory.

 

2.2           Sublicensing Rights.  The foregoing license grant shall include
the right of O2Diesel to grant sublicenses (through multiple tiers of
sublicensors) to any Third Party in the Territory, subject to KL’s approval,
which shall not be unreasonably withheld or delayed.  O2Diesel shall provide

 

5

--------------------------------------------------------------------------------


 

KL with notice of the grant of any sublicense to a Third Party.

 

2.3           Retained Rights.  KL shall retain all rights with respect to the
Licensed Patents and Licensed Know-How outside of the Territory and, subject to
the terms of this Agreement, nothing herein shall be construed as limiting those
rights outside the Territory.

 

2.4           Technology Transfer.  Within sixty (60) days after the Effective
Date, KL shall disclose and provide O2Diesel with copies of any and all Licensed
Know-How existing as of the Effective Date that is material to or reasonably
required to enable O2Diesel and its Affiliates to practice the Licensed Process
to produce Licensed Products satisfying the Specifications.  In addition, at
such times throughout the Term as reasonably requested by O2Diesel, KL shall
provide to O2Diesel, its Affiliates and sublicensees using competent and
knowledgeable personnel such technical assistance as reasonably required to
enable O2Diesel and its Affiliates to practice the Licensed Process to produce
Licensed Products satisfying the Specifications.  Throughout the Term, KL shall
promptly notify O2 Diesel of any material changes to the existing Licensed
Know-How and shall provide O2 Diesel with copies of any such updates on a
quarterly basis or and at such times as reasonably requested by O2Diesel.  KL
shall incur the reasonable costs associated with the technical transfer and
other cooperation provided by KL pursuant to this Section.

 

2.5           Further Assurances.  KL agrees to take such further actions, and
to execute and deliver such further instruments and documents, as may be
reasonably necessary to accomplish the transactions contemplated hereby and to
vest the rights granted herein to O2Diesel within the Territory.  KL shall not
take any actions inconsistent with the rights granted to O2Diesel and its
Affiliates herein.

 

2.6           Use of Affiliates.  Notwithstanding any other provision of this
Agreement, any or all of O2Diesel’s rights or obligations hereunder, at
O2Diesel’s option, may be exercised or performed by or transferred to any
Affiliate of O2Diesel.  O2Diesel shall remain primarily liable to KL for
performance and compliance with all of its obligations hereunder notwithstanding
the transfer of any of such obligations to an Affiliate.

 

3.             DEVELOPMENT OF PRODUCTION PLANTS

 

3.1           Development of Production Plants.  O2Diesel shall use commercially
reasonable efforts (a) to identify opportunities to develop and construct
Production Plants in the Territory for the production of Licensed Products and
(b) to commence construction of a Production Plant in the Territory on or before
the fifth anniversary of the Effective Date.  Such Production Plants may be
developed by O2Diesel alone or together with Third Parties, or by one or more
Third Party’s designated by O2Diesel.  Such efforts may include, without
limitation, (i) identifying locations and real estate on which to build and
develop one or more Production Plants in the Territory; (ii) identifying Third
Parties who may be interested in partnering with O2Diesel in the construction
and management of Production Plants and/or the subsequent production of Licensed
Products; and (iii) engaging a general contractor or other construction firm to
build a Production Plant.  O2Diesel shall have the right to select Third
Parties, including joint ventures in which it is a participant, to perform or
participate in the ownership, development, construction and operation of
Production Plants.  O2Diesel may choose in its sole discretion whether to engage
in such activities alone or with one or more Third Parties selected by O2Diesel
and how to structure the commercial arrangements with such Third Parties with
respect thereto.

 

3.2           Construction Projects.  O2Diesel shall notify KL each time it
elects to proceed with the development and construction of a Production Plant in
the Territory and whether such Production Plant shall be owned by O2Diesel or a
Third Party designated by O2Diesel, such as a joint venture

 

6

--------------------------------------------------------------------------------


 

established to operate such plant (such entity, the “Owner”).  The development
and construction of each Production Plant that O2 Diesel elects to proceed with
shall be referred to herein as a “Project.”  O2Diesel and its Affiliates shall
have no obligation to proceed with any Projects.

 

3.3           Process Design Services.    In connection with each Project, KL
agrees to provide to O2Diesel and its Affiliates, the Owner, or such other Third
Party as designated by O2Diesel (such entity the “Project Representative”) the
services set forth on Exhibit D, as such Exhibit may be modified by mutual
written agreement of the Parties with respect to any particular Project (the
“Services”) for the fees set forth in Section 4.1.  Such Services shall be
provided upon the Project Representative’s written request on the schedules
agreed to therein.

 

3.4           Design and Engineering Services.  After acceptance of the Process
Design Documents by the Project Representative as set forth in Exhibit D, the
Project Representative and KL shall cooperate in selecting an engineering or
architecture firm to provide construction and engineering design services for an
individual Project (a “Project Engineer”).  The Owner shall enter into an agreed
upon design and construction services contract setting forth in greater detail
each of the Project Representative, Project Engineer and KL’s rights and
obligations with respect to such Project, which contract shall be on customary
commercial terms standard in the industry for similar projects (the “Design and
Engineering Services Contract”).  Each Design and Engineering Services Contract
shall include and be based on the Project Requirements and Process Design
Documents for such Project, including the Nameplate Capacity for the Production
Plant.

 

3.5           Production Validation.  The Owner and KL shall mutually agree on a
Third Party engineering firm to test and confirm the actual Nameplate Capacity
of such Production Plant (a “Validation”).  In the event that such Production
Plant’s actual Nameplate Capacity does nor meet or exceed the desired Nameplate
Capacity set forth in the Project Requirements, the Owner shall not be required
to pay any Royalty Fees as set forth in Section 4.2 below until such time as the
Production Plant meets or exceeds its Nameplate Capacity.

 

3.6           Further Involvement.  After completion of construction of a
Production Plant, KL hereby agrees to, at the request of the Owner: (i) provide
to the Owner and the Owner’s representatives and designees training relating to
Production Plant management, maintenance, performance and associated operations,
at no additional fee to Owner, so that Owner and Owner’s representatives and
designees are able to fully operate the Production Plant after such training; or
(ii) manage such Production Plant for Owner pursuant to mutually agreed upon
management services contract, which contract shall be on customary commercial
terms standard in the industry for similar project management and for the fees
to be agreed between KL and the Owner.  Unless otherwise agreed by the parties
in writing, KL shall have no additional operational or management authority over
any Production Plant, and no involvement in the manufacture or commercialization
of the Licensed Products.

 

4.             FINANCIAL TERMS

 

4.1           Technology Fee.  During the Term, KL hereby agrees to provide the
Services to the Project Representative for a fee equal to *% (* and * percent)
of the Construction Budget for the applicable Project with respect to which KL
provides Services (the “Technology Fee”).  Such Technology Fee shall be payable
with respect to each Project on the schedule set forth in Exhibit E.  The
Technology Fee constitutes KL’s complete compensation for the performance of the
Services and the Project Owner shall be the sole entity responsible for the
payment of such fees.  The failure of the Production Plant to satisfy the
Nameplate Capacity shall constitute a breach by KL with respect to such
Services. KL’s right to cure such breach will be subject to the terms and
conditions of the individual contract for Services

 

7

--------------------------------------------------------------------------------


 

executed by the Parties or as otherwise mutually agreed by the Parties in
writing.  Notwithstanding the above, subject to the Parties complying with all
applicable federal, state or other securities laws and regulations, including KL
providing appropriate representations and warranties (including, without
limitation those set forth in Section 6.2(i)) at the time of issuance, KL have
the right in its discretion to elect to exchange all or part of the Technology
Fee for common stock in O2Diesel or O2Diesel Corporation, a Delaware corporation
(“Parent”), in a private placement transaction so long as the company issuing
such stock is traded on a recognized European, Asian or North American exchange
and the price for the common stock being issued is the closing bid price on the
day the election is made.  If KL makes this election, the issuance of such
shares shall be subject to approval by the American Stock Exchange (“AMEX”) and
issued within five (5) days after such approval.

 

4.2           Royalties.  In consideration of the rights and obligations set
forth herein, and subject to the terms and conditions set forth herein, after
Validation of a Production Plant, the Owner of each Production Plant shall,
unless otherwise agreed by the Parties, pay to KL for a period of ten (10) years
(the “Royalty Period”) a royalty fee (the “Royalty Fee”) equal to USD$* for each
liter of ethanol produced for commercial sale using any part or component of the
Licensed Process in a Production Plant.  After expiration of the Royalty Period
for each Production Plant, O2Diesel and Owner shall not be required to pay any
additional Royalty Fees or other amounts for any Licensed Product produced at
such Production Plant or otherwise for use or license of the Licensed Processes
at such Production Plant.

 

4.3           Certain Requirements.  Royalties shall commence on a Production
Plant-by-Production Plant basis with the first commercial sale of ethanol
produced at such Production Plant after receipt of all required Governmental
Approvals and shall be payable thereafter on a calendar quarterly basis
throughout the Term.  All such quarterly payments shall be due and payable
within sixty (60) days after the conclusion of the applicable calendar quarter
and shall be payable only once with respect to each liter of ethanol produced. 
Royalty Fees shall only be payable with respect to those quantities of ethanol
for commercial sale that comply with all of the Specifications and other
requirements for commercial sale.  In addition, royalties shall be subject to
reduction as provided in Section 4.6.

 

4.4           Common Stock.  Subject to the terms of this Agreement and the
Parties complying with all applicable federal, state or other securities laws
and regulations, including KL providing appropriate representations and
warranties (including, without limitation those set forth in Section 6.2(i)),
Parent shall issue a one-time payment of one million (1,000,000) shares of
Parent common stock, par value $0.0001 (the “Securities”), in a private
placement transaction to KL within five (5) days of the approval of the issuance
of the Securities by AMEX.  The Securities shall be held in escrow by the Parent
until the earlier of (i) eighteen (18) months from the Effective Date, or
(ii) KL’s commencement of Services for the first Project as set forth in
Section 3.3.  In the event the conditions set forth in the foregoing Sections
4.4(i) or (ii) do not occur, ownership of the Securities shall revert to the
Parent.

 

4.5           Currency; Payment.  All amounts set forth herein and payments due
to KL hereunder shall be paid to KL in U.S. Dollars by wire transfer, or by such
other method mutually agreed upon by KL and the Owner, in each case at the
expense of the payor, for value no later than the due date thereof (with 24
hours advance notice of each wire transfer) to a bank account designated in
writing within a reasonable period of time prior to such due date.

 

4.6           Taxes.  In the event that O2Diesel is mandated under the Laws of a
country or Governmental Authority to withhold any tax to the tax or revenue
authorities in such country in connection with any payment to KL under this
Agreement, such amount shall be deducted from the payment to be made to KL,
provided that, O2Diesel shall take reasonable and lawful actions to avoid and
minimize such withholding.  O2Diesel shall promptly furnish KL with copies of
any tax certificate or other documentation

 

8

--------------------------------------------------------------------------------


 

evidencing such withholding as necessary to satisfy the requirements of the
relevant governmental authority related to any application by KL for foreign tax
credit for such payment.  O2Diesel agrees to cooperate with KL in claiming
exemptions from such deductions or withholdings under any agreement or treaty
from time to time in effect.

 

4.7           Books and Records.  O2Diesel shall keep full, true and accurate
books of account containing all particulars and reasonable supporting
documentation that may be necessary for the purpose of determining the amounts
payable to KL hereunder.  All such books of account and reasonable supporting
documentation, including any royalty reports received by O2Diesel from any
Owner, shall be located at the principal place of business of O2Diesel and shall
be open for inspection for such purpose by KL or any independent certified
public accountant retained by KL, at a time mutually acceptable to the Parties
during normal business hours but no more frequently than twice each calendar
year for two years following the end of the calendar year to which they pertain
and access shall not be denied thereafter if reasonably available.  If any such
inspection shall reveal that payments required under this Agreement have been
underpaid, O2Diesel shall promptly pay to KL the shortfall.

 

5.             Intellectual Property Rights.

 

5.1           Ownership of Licensed Patents and Know-How.  Subject to the
licenses and rights granted under this Agreement, all right, title and interest
in and to the Licensed Patents and Licensed Know-How shall remain owned by KL.

 

5.2           Ownership of Process Design Documents.  The rights of the Parties,
and the Project Representatives with respect to materials produced in connection
with the Services shall be as set forth in Exhibit D or as otherwise agreed to
by the Parties.

 

5.3           New Inventions.  Each Party shall own any inventions made solely
by or on behalf of such Party in the performance of this Agreement and the
Parties shall jointly own all inventions made jointly by or on behalf of the
Parties in the performance of this Agreement.  For the purpose of determining
ownership of any inventions which are generated in conducting activities under
this Agreement, inventorship shall be determined in accordance with United
States intellectual property and patent laws.  Nothing in this Agreement shall
grant KL any rights in any know-how or other intellectual property owned by or
independently developed by O2Diesel, its Affiliates or any Third Party.

 

5.4           Prosecution and Maintenance.  Notwithstanding the ownership rights
set forth in Section 5.1, in the Territory, KL shall have the first right to
control, at its expense, the filing, prosecution and maintenance of the Licensed
Patents (including without limitation, any reexams, reissues, oppositions and
interferences relating thereto), and to make all decisions with respect thereto,
using patent counsel reasonably acceptable to O2Diesel.  If KL decides not to
file, prosecute or maintain any Patent Rights with respect to the Licensed
Patents inside the Territory, KL will promptly notify O2Diesel of its decision
and O2Diesel shall have the right to file, prosecute or maintain such Patent
Rights.  Outside the Territory, KL shall have the sole right to control, at its
expense, the filing, prosecution and maintenance of the Licensed Patents
(including without limitation, any reexams, reissues, oppositions and
interferences relating thereto) and to make all decisions with respect thereto. 
Both Parties shall cooperate with each other in good faith to obtain issued
valid claims in their respective territories that cover the Licensed Processes
and Licensed Products.  KL shall promptly provide O2Diesel copies of all patent
office correspondence (or translations thereof) and other information material
to the prosecution of the Licensed Patents and related patent applications
outside the Territory, including copies of final drafts of patent applications
and substantive responses to patent office correspondence.  For the purpose of
furthering the Parties’ common interest in this Agreement, and to provide that
the sharing of relevant information shall not waive or diminish the

 

9

--------------------------------------------------------------------------------


 

confidentiality of such information or its continued protection under all
applicable privileges and protections, the Parties shall enter into an
appropriate written community of interest relationship.  Upon the request of
O2Diesel, KL shall sign and deliver any necessary documents and otherwise assist
O2Diesel to effectuate the provisions of this Section.

 

5.5           Infringement.  If either Party learns of an infringement,
unauthorized use, misappropriation or ownership claim or threatened infringement
or other such claim (an “Infringement”) by a Third Party with respect to any
Licensed Patents or Licensed Know-How, such Party shall promptly notify the
other Party in writing and shall promptly provide such other Party with
available evidence of such Infringement.

 

6.             REPRESENTATIONS AND WARRANTIES

 

6.1           Mutual Representations and Warranties.  Each Party represents and
warrants to the other Party that:

 

(a)           Authority.  Such Party has the full corporate right, power and
authority to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby;

 

(b)           Authorization.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of such Party;

 

(c)           Enforceability.  This Agreement has been duly executed and
delivered by an authorized officer of such Party, and is a legal, valid and
binding obligation of such Party enforceable against it in accordance with its
terms, except as enforcement may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity) and the effect of applicable bankruptcy, insolvency, moratorium
and other similar laws of general application relating to or affecting
creditors’ rights generally, including, without limitation, the effect of
statutory or other laws regarding fraudulent conveyances and preferential
transfers;

 

(d)           No Breach.  Such Party’s execution, delivery and performance of
this Agreement shall not constitute a breach or default under any contract or
agreement to which such Party is a Party or by which it is bound or otherwise
violate the rights of any Third Party under any such contract or agreement; and

 

(e)           No Consents.  No consent, approval or authorization of or from any
governmental entity or any other Third Party, whether prescribed by law,
regulation, contract or agreement, is required for such Party’s execution,
delivery and performance of this Agreement or consummation of the transactions
contemplated hereby.

 

6.2           Additional Representations and Warranties of KL.  KL further
represents and warrants to O2Diesel that:

 

(a)           Ownership of Licensed Patents and Licensed Know-How.  KL is the
sole and exclusive owner of, and has all right, title and interest, including
all Intellectual Property Rights, in and to the Licensed Patents and Licensed
Know-How and none of the Licensed Know-How has been misappropriated from a Third
Party.

 

(b)           Authority and Absence of Conflict.  KL has the full right and
authority to grant the rights and licenses as provided herein and has not
previously granted any right, license or

 

10

--------------------------------------------------------------------------------


 

interest in or to the Licensed Patents or Licensed Know-How or any portion
thereof, that is in conflict with the rights or licenses granted to O2Diesel
under this Agreement.

 

(c)           Pending, Alleged or Threatened Claims.  There are no actual,
pending, alleged or threatened actions, suits, claims, interferences,
oppositions or governmental investigations involving the Licensed Patents,
Licensed Know-How or the production of the Licensed Products using the Licensed
Process, either by or against KL or any of its Affiliates or other licensees. 
To the knowledge of KL, there are no activities by any Third Party that
constitute infringement or misappropriation of any Licensed Patents or Licensed
Know-How and KL has not brought any enforcement action or otherwise sought to
enforce any of the Licensed Patents or Licensed Know-How against any Third
Party. To KL’s knowledge there are no Intellectual Property Rights owned or
controlled by a Third Party that are being or would be infringed or
misappropriated by the exercise of the rights granted herein.

 

(d)           All Necessary Rights.  The Licensed Patents and Licensed Know-How
constitute all of the Intellectual Property Rights and know-how that are or have
been owned by, Controlled by or licensed to KL or any of its Affiliates that are
necessary for the practice of the Licensed Process and the research,
manufacture, use, sale, offering for sale, distribution, importation,
exportation, development and exploitation of the Licensed Products.  True,
complete and correct copies of all material documents and other materials that
relate to the prosecution, defense, maintenance, validity and enforceability of
the Licensed Patents and Licensed Know-How, and all licenses and other
agreements regarding the Licensed Patents and Licensed Know-How have been
provided to O2Diesel.

 

(e)           Third Party Licenses.  KL has not licensed any of the Licensed
Patents or Licensed Know-How from any Third Party.  KL has obtained from its
employees and all Third Parties involved in the development of the Licensed
Patents and Licensed Know-How all rights necessary to permit KL to grant
O2Diesel the licenses and other rights herein granted.

 

(f)            Product Specifications.  The Licensed Product, when produced
using the Licensed Process, shall meet the Specifications.

 

(g)           Disclosure of Risks.  Prior to the Effective Date, KL has
disclosed to O2Diesel in writing all known risks or hazards associated with the
practice of the Licensed Process.

 

(h)           Services.  KL possesses sufficient skill, qualifications,
experience, expertise and capability to perform its obligations hereunder, shall
maintain and/or cause its agents, Affiliates, or Consultants to maintain
adequate personnel, manpower, capital, equipment and facilities to perform its
obligations hereunder, and holds any and all licenses, certificates,
authorizations and registrations required in the United States to permit it to
perform its obligations hereunder.  KL represents that it is knowledgeable and
experienced in the design, development, engineering and construction management
of Production Plants in the United States.

 

(i)            Investment.  As of the Effective Date and as of the date of all
issuances of Securities or common stock hereunder:

 

(i)        Accredited Investor.  KL is an institutional “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
United States Securities Act of 1933, as amended (“Securities Act”), as
presently in effect, and was not formed solely for the purpose of acquiring,
holding or transferring the Securities.

 

(ii)       Investment.  KL is obtaining such Securities solely for its own

 

11

--------------------------------------------------------------------------------


 

account and beneficial interest for investment and not for sale or with a view
to, or for resale in connection with, the distribution thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the Securities, and does not
presently have any reason to anticipate a change in such intention.

 

(iii)      Information.  KL has received all information it has requested from
O2Diesel and Parent that it considers necessary or appropriate for deciding
whether to obtain the Securities.  KL has had an opportunity to ask questions
and receive answers from O2Diesel and Parent regarding the terms of the
Securities and to obtain any additional information necessary to verify the
accuracy of the information given to it.  KL acknowledges that it has access to
and O2Diesel and Parent have otherwise made available for KL’s review:
(a) Parent’s Annual Report on Form 10-KSB for the year ended December 31, 2006,
(b) Parent’s Quarterly Reports, on Form 10-QSB for the fiscal quarters ended
March 31, 2007, June 30, 2007, and September 30, 2007, (c) Parent’s Proxy
Statements, Definitive Information Statements, Current Reports on Form 8-K, as
filed with the SEC between December 31, 2006 and the date of this Agreement
(collectively the “SEC Documents”).

 

(iv)      Experience.  KL has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risk of an
investment in the Securities and is able to bear the economic risk of such
investment.

 

(v)       Risk of Investment.  KL recognizes that the purchase of the Securities
involves a high degree of risk in that: (i) an investment in O2Diesel or Parent
is highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Securities; (ii) transferability of
the Securities is limited; and (iii) O2Diesel and Parent may require substantial
additional funds to operate its business and there can be no assurance that
adequate funds will be available to O2Diesel and Parent, in addition to all of
the other risks set forth in the SEC Documents.  KL acknowledges the disclosure
relating to the risks affecting O2Diesel and Parent set forth in the SEC
Documents.

 

(vi)      No Representations. KL hereby represents that, except as expressly set
forth in this Agreement, no representations or warranties have been made to KL
by O2Diesel or Parent or any agent, employee or affiliate of O2Diesel or Parent,
and in entering into this transaction KL is not relying on any information other
than that contained in this Agreement, the SEC Documents and the results of
independent investigation by KL.

 

(vii)     Tax Consequences. KL acknowledges that the issuance of Securities may
involve tax consequences and that the contents of this Agreement do not contain
tax advice or information.  KL acknowledges that it must retain its own
professional advisors to evaluate the tax and other consequences of an
investment in the Securities and O2Diesel and Parent shall have no liability
therefor.

 

(viii)    Restricted Securities.  KL understands that the Securities are
characterized as “restricted securities” under the Securities Act, inasmuch as
they are being acquired from O2Diesel or Parent in a transaction not involving a
public offering and that under the Securities Act and applicable regulations
thereunder such securities may be resold without registration under the
Securities Act only in certain limited circumstances.  In this connection, KL
represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect.  KL understands that neither O2Diesel nor Parent is
obligated to register the Securities.  KL also understands that the certificates
evidencing the Securities will bear the legend set forth below:

 

12

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES.  THESE SECURITIES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT
(I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE
WITH SUCH STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO O2DIESEL
CORPORATION OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE
O2DIESEL CORPORATION THAT SUCH REGISTRATION AND/OR COMPLIANCE IS NOT REQUIRED.

 

6.3           Disclaimer.  Except as otherwise provided herein, neither Party
makes any representation or warranty, express or implied, and KL hereby
expressly disclaims any representation or warranty as to the validity or
enforceability of the Licensed Patents.


 

7.             CONFIDENTIALITY

 

7.1           Confidentiality Obligation.  Each of O2Diesel and KL (the
“Receiving Party”) shall keep strictly confidential any information disclosed by
the other Party (the “Disclosing Party”) or otherwise made available to the
Receiving Party concerning the Licensed Process or either Party’s performance of
this Agreement or otherwise concerning the business, operations, trade secrets
or other proprietary information of the Disclosing Party (collectively
“Confidential Information”), using at least the same degree of care that it uses
to protect its own confidential or proprietary information.  Any information
that is orally disclosed shall not be considered Confidential Information unless
it is reduced to writing and marked “Confidential” within thirty (30) days of
its disclosure.  “Confidential Information” shall not include information:

 

(a)           which is or becomes generally available to the public other than
as a result of disclosure thereof by the Receiving Party;

 

(b)           which is lawfully received by the Receiving Party on a
nonconfidential basis from a Third Party that is not itself under any obligation
of confidentially or nondisclosure to the Disclosing Party or any other Person
with respect to such information;

 

(c)           which by written evidence can be shown by the Receiving Party to
have been independently developed by the Receiving Party; or

 

(d)           which the Receiving Party establishes by competent proof was in
its possession at the time of disclosure by the other Party and was not
acquired, directly or indirectly from the other Party.

 

7.2           Nondisclosure of Confidential Information.  The Receiving Party
shall use Confidential Information solely for the purposes of this Agreement and
the transactions contemplated hereby and shall not disclose or disseminate any
Confidential Information to any Person at any time, except

 

13

--------------------------------------------------------------------------------


 

for disclosure to those of its directors, officers, employees, accountants,
attorneys, advisers and agents whose duties reasonably require them to have
access to such Confidential Information, provided that such directors, officers,
employees, accountants, attorneys, advisers and agents are bound to maintain the
confidentiality of such Confidential Information to the same extent as if they
were Parties hereto.

 

7.3           Protection of Proprietary Information.  In addition to the
foregoing, KL recognizes that the value of the rights granted hereunder depends
in large part on the continued preservation of the confidential and proprietary
nature of the Licensed Know-How throughout the Term.  Accordingly, KL agrees
throughout the Term hereof to maintain the Licensed-Know in strictest confidence
in the same manner and with the same protections that it uses to protect its
most valuable trade secret information, and in no event less than a reasonable
standard of care.

 

7.4           Exception.  The foregoing confidentiality and nondisclosure
obligations shall not apply to information which is required to be publicly
disclosed by law or by regulation: provided, however, that, in such event, the
Receiving Party provides the Disclosing Party with prompt advance notice of such
disclosure so that the Disclosing Party has the opportunity if it so desires to
seek a protective order or other appropriate remedy.

 

7.5           Survival.  The confidentiality and nondisclosure obligations of
this Article 7 shall survive the expiration or termination of this Agreement and
remain in effect for a period of seven years following the expiration or
termination of this Agreement.

 

8.             TERM AND TERMINATION

 

8.1           Term.  This Agreement shall commence as of the Effective Date and
shall continue in full force and effect, unless terminated sooner in accordance
with Section 8.2 below, until the ten (10) year anniversary of the Effective
Date (the “Initial Term”).  Thereafter, this Agreement will automatically renew
for an additional five-year period (the “Extension Term” and together with the
Initial Term, the “Term”).  In the event that O2Diesel has achieved the
performance milestones set forth in Exhibit F on or before the expiration of the
Initial Term, the license granted in Section 2.1 shall remain exclusive for the
Extension Term.  In the event that O2Diesel has not achieved the performance
milestones set forth in Exhibit F on or before the expiration of the Initial
Term, the license granted in Section 2.1 shall convert to a nonexclusive license
for the Extension Term.

 

8.2           Termination Rights of Either Party.  Either Party shall have the
right to terminate this Agreement in the event (i) of the material breach by the
other Party of its material obligations hereunder and the failure to remedy such
breach or nonperformance within sixty (60) days following the receipt of written
notice of such breach or nonperformance from the nonbreaching Party or, if such
breach or nonperformance (other than a failure to pay money) is not reasonably
susceptible to remedy within such sixty (60) day period, the failure to initiate
reasonable steps to effect a remedy, to the extent feasible, within such period;
or (ii) the other Party is subject to a Bankruptcy Event.  Such termination
shall be immediately effective upon the receipt by the breaching or
nonperforming Party of written notice of termination from the nonbreaching
Party, unless within ten (10) business days thereafter, the non-terminating
party notifies the other party that it disputes the validity of such
termination, in which case such termination shall only be effective upon the
determination of such termination by a court of competent jurisdiction in a
final nonappealable judgment.

 

8.3           Termination due to Failure to Develop Production Plants.  In
addition to the rights of termination set forth in Section 8.2, if O2Diesel
fails to commence construction of an initial Production Plant within five
(5) years of the Effective Date, the license granted to O2Diesel pursuant to

 

14

--------------------------------------------------------------------------------


 

Section 2.1 shall terminate, provided, however, that such five (5) year period
shall be automatically extended to the extent any delays are due to regulatory
or Governmental Approval delays, to KL and its Affiliates, or to other events of
force majeure, by an amount equal to the period of delay due to such factors. 
The foregoing shall constitute KL’s sole and exclusive remedy hereunder in the
event of O2Diesel’s failure to construct any Production Plants on or before such
date.

 

8.4           Effects of Expiration or Termination.  Upon expiration or
termination of this

 

Agreement for any reason, (i) any amounts owed under this Agreement, up to the
point of termination will be immediately due and payable; (ii) all rights and
licenses granted under this Agreement will immediately cease to exist (except as
provided below, and for any license granted hereunder that by there terms are
intend to survive expiration, termination, including, without limitation, the
license granted under Section 10.2); and (iii) each Party will, to the extent
feasible, destroy or return to the other Party all Confidential Information of
the other Party and all copies, compilations or summaries thereof in its
possession or control.  Notwithstanding anything herein to the contrary, upon
expiration or termination of this Agreement for any reason, (i) the license
granted pursuant to Section 2.1 shall convert to a perpetual, irrevocable
nonexclusive fully paid up license, and (ii) all sublicenses granted hereunder
shall convert to perpetual, irrevocable nonexclusive fully paid up licenses; in
each case solely with regard to Projects that are underway or Production Plants
that have been completed and only during times that each Owner makes all royalty
payments then-due as required by Section 4.2 hereof until the end of the
then-applicable Royalty Period at which time no additional Royalty Fees shall be
then-due and the license shall continue as set forth above.

 

8.5           Termination of Design Services.  In addition to the rights of
termination with respect to this Agreement, the Project Representative and KL
shall have the right to terminate the Design Services with respect to a
particular Project in accordance with the Design and Engineering Services
Contract due to a material breach by the other party thereto.  Any such
termination shall only apply with respect to the particular Services covered by
such Design and Engineering Services Contract and shall not affect the rights or
obligations of the Parties hereunder.

 

8.6           Survival.  All rights granted to and obligations undertaken by the
Parties hereunder shall terminate immediately upon the expiration or termination
of this Agreement except for the provisions of Articles 1, 7, 9 and 11 and
Sections 5.1, 5.2, 5.3, 8.4, 8.6 and 10.2.  In addition, expiration or
termination of this Agreement shall not affect the remedies of the Parties
otherwise available at law or in equity in relation to any rights accrued under
this Agreement prior to expiration or termination.

 

9.             INDEMNIFICATION; LIMITATION OF LIABILITY

 

9.1           KL Indemnification.  KL shall indemnify, defend and hold harmless
O2Diesel and its Affiliates (including, without limitation, Parent), and its and
their sublicensees, and its and their respective directors, officers, agents,
members, stockholders, owners, employees, agents and Affiliates from and against
any and all Losses resulting from any claims, suits, actions, demands, or other
proceedings brought by or on behalf of a Third Party (collectively, “Claims”)
related to, arising out of or connected with:

 

(a)           Gross negligence, recklessness or wrongful intentional acts or
omissions of KL, and its Affiliates, directors, officers, employees, agents or
contractors;

 

(b)           Any breach or inaccuracy of any representation, warranty or
covenant made by KL hereunder; including any claims alleging that grant or
exercise of the rights granted herein infringes, misappropriates or otherwise
violates any Intellectual Property Rights or other rights of any Third Party;

 

15

--------------------------------------------------------------------------------


 

(c)           The failure of KL, its Affiliates, directors, officers, employees,
agents, contractors or Consultants to comply with any applicable Laws;

 

(d)           Any breach of any term, condition or provision of this Agreement;

 

(e)           The performance of the Services; and

 

(f)            The design, engineering, or any other inherent aspects of the
Licensed Process (regardless of theory).

 

9.2           O2Diesel Indemnification.  O2Diesel shall indemnify, defend and
hold harmless KL and its Affiliates, and its and their respective directors,
officers, agents, members, stockholders, owners, employees, agents and
Affiliates from and against any and all Losses resulting from any Claims related
to, arising out of or connected with:

 

(a)           Gross negligence, recklessness or wrongful intentional acts or
omissions of O2Diesel, and its Affiliates, directors, officers, employees,
agents or contractors;

 

(b)           Any breach or inaccuracy of any representation, warranty or
covenant made by O2Diesel hereunder;

 

(c)           The failure of O2Diesel, its Affiliates, directors, officers,
employees, agents, contractors or Consultants to comply with any applicable
Laws; and

 

(d)           Any breach of any term, condition or provision of this Agreement.

 

9.3           Indemnification Procedures.  Any entity entitled to
indemnification under this Article 9 shall give written notice to the
indemnifying party of any Claims that may be subject to indemnification,
promptly after learning of such Claim, and the indemnifying party shall assume
the defense of such Claim with counsel reasonably satisfactory to the
indemnified party.  The indemnified party shall reasonably cooperate with the
indemnifying party in such defense, at no cost to such the indemnified party. 
The indemnified party may, at its option and expense, be represented by counsel
of its choice in any action or proceeding with respect to such Claim.  The
indemnifying party shall not be liable for any litigation costs or expenses
incurred by the indemnified party without the indemnifying party’s written
consent, such consent not to be unreasonably withheld.  The indemnifying party
shall not settle any such Claim if such settlement (a) does not fully and
unconditionally release the indemnified party from all liability relating
thereto or (b) adversely impacts the exercise of the rights granted to the
indemnified party under this Agreement, unless the indemnified party otherwise
agree in writing.

 

9.4           Limitation of Liability.  EXCEPT FOR INTENTIONAL MISCONDUCT OR
GROSS NEGLIGENCE, THE INDEMNIFICATION OBLIGATIONS UNDER SECTION 9, OR BREACH OF
SECTION 7, IN NO EVENT SHALL EITHER PARTY (OR A PARTY’S AFFILIATES, DIRECTORS,
OFFICERS, AGENTS, MEMBERS, STOCKHOLDERS, OWNERS, EMPLOYEES AND AGENTS) BE LIABLE
FOR LOST PROFITS, COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES OR FOR
ANY OTHER SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR INDIRECT DAMAGES
ARISING OUT OF THIS AGREEMENT, WHETHER UNDER THEORY OF CONTRACT, TORT OR
OTHERWISE, AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.  EXCEPT FOR INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE, THE
INDEMNIFICATION OBLIGATIONS UNDER

 

16

--------------------------------------------------------------------------------


 

SECTION 9, OR BREACH OF SECTION 7, IN NO EVENT SHALL EITHER PARTY’S (OR A
PARTY’S AFFILIATES, DIRECTORS, OFFICERS, AGENTS, MEMBERS, STOCKHOLDERS, OWNERS,
EMPLOYEES AND AGENTS) LIABILITY TO THE OTHER PARTY ARISING OUT OF THIS AGREEMENT
EXCEED USD$1,000,000.

 

10.           Certain Transactions.

 

10.1         Right of First Negotiation.

 

(a)           Notice to O2Diesel.

 

(i)            In the event that KL desires to Solicit a Third Party with
respect to a Change of Control or a Covered Transaction, KL shall promptly
notify O2Diesel thereof in writing and offer O2Diesel the first opportunity to
enter into negotiations for an agreement with KL for the rights to such Change
in Control or Covered Transaction (the “Right of First Negotiation”).

 

(ii)           In the event that a Third Party first Solicits KL with respect to
a Change in Control or a Covered Transaction, KL may enter into a
confidentiality and non-disclosure agreement and negotiations with such Third
Party; provided, however, KL shall not enter into a Change of Control or Covered
Transaction or a term sheet or written proposal with respect to the commercial
terms of a Change of Control or Covered Transaction without first offering to
O2Diesel the Right of First Negotiation, which offer shall be made by KL in
writing to O2Diesel (such written offer and the notice from KL to O2Diesel
pursuant to Section 10.1(a)(i) above shall be referred to, individually and
collectively, as the “KL Notice”).

 

(iii)          The KL Notice shall include sufficient information and data
available to KL on the date of the KL Notice so as to enable O2Diesel to make an
informed decision regarding the Change of Control or Covered Transaction.  KL
shall provide O2Diesel with additional information and data as it becomes
available to KL during the ROFN Notification Period (defined below).

 

(b)           Notice by O2Diesel; Negotiation.

 

(i)            O2Diesel shall have a period of up to twenty (20) days from
receipt of the KL Notice (the “ROFN Notification Period”) to notify KL in
writing of its interest in pursuing or declining to pursue a Change in Control
or Covered Transaction.

 

(ii)           If O2Diesel notifies KL within the ROFN Notification Period of
its election to pursue a Change in Control or Covered Transaction, the Parties
shall thereafter negotiate in good faith a definitive agreement with respect to
such Change in Control or Covered Transaction.  KL’s obligation to negotiate
with O2Diesel shall terminate one hundred twenty (120) days (or such longer
period as the Parties may mutually agree) from KL’s receipt of O2Diesel’ notice
provided pursuant to Section 10.1(b)(i) unless discussions are earlier
terminated by O2Diesel in writing (such period, the “ROFN Negotiation Period”).

 

(iii)          Except as permitted under Section 10.1(b)(ii), KL shall not enter
into negotiations with any Third Party with respect to a Change in Control or
Covered Transaction or enter into any Change in Control or Covered Transaction
or term sheet or written proposal with respect to the commercial terms of a
Covered Transaction until (i) the ROFN Negotiation Period has expired,
(ii) O2Diesel fails to notify KL during the ROFN Notification Period of its
interest in pursuing a Change in Control or Covered Transaction, or
(iii) O2Diesel notifies KL that O2Diesel is not interested in pursuing a Covered
Transaction.  Then, subject to Section 10.1(c) below, KL shall be free to enter
into such Change

 

17

--------------------------------------------------------------------------------


 

in Control or Covered Transaction with any Third Party.

 

(c)           Failure to Agree.  If, after good faith negotiations the Parties
are unable to agree upon the terms of a definitive agreement for a Change in
Control or Covered Transaction, then KL shall be free to enter into such Change
in Control or Covered Transaction with any Third Party; provided, however, that
for the first six (6) months following the end of the ROFN Negotiation Period,
KL shall not consummate, or enter into a binding agreement to consummate, a
Change in Control or Covered Transaction with any Third Party on financial terms
and conditions that are less favorable to KL when taken in their totality than
the terms and conditions last offered in writing by O2Diesel to KL during the
ROFN Negotiation Period.

 

10.2         License Conversion.  In the event that KL undergoes a Covered
Transaction or Change in Control without complying with the provisions of
Section 10.1 above, the license rights granted in Section 2.1 shall
automatically become perpetual and irrevocable without further action by either
Party and such rights shall be fully-paid up as of the end of the Initial Term.

 

11.           MISCELLANEOUS

 

11.1         Relationship of the Parties.  Nothing in this Agreement is intended
or shall be deemed to constitute a partnership, agency, employment or joint
venture relationship between the Parties hereto.

 

11.2         Applicable Law.  This Agreement shall be governed by the laws of
the State of Delaware applicable to contracts made and to be performed entirely
within such jurisdiction and without giving effect to the choice or conflict of
laws rules or principles of the State of Delaware or of any other jurisdiction.

 

11.3         Consent to Jurisdiction.  Any action or proceeding arising out of
or relating to this Agreement, and all claims in respect of such action or
proceeding shall be heard and determined in New York, New York.  Each Party
further agrees that service of any process, summons, notice or document by
registered mail to the address of such Party set forth in Section 11.5 below
shall be effective service of process for any action or proceeding brought
against such Party in any such court.  Each Party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action or
proceeding arising out of or relating to this Agreement in any such court and
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action or proceeding brought in any such court
has been brought in any inconvenient forum.  Each Party further agrees that a
final, nonappealable judgment in any such action or proceeding shall be
conclusive and may be enforced in any other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

11.4         Counterparts.  This Agreement may be executed in any number of
counterparts and may be executed by facsimile.  All counterparts shall
collectively constitute one and the same Agreement.

 

11.5         Notices.  In any case where any notice or other communication is
required or permitted to be given hereunder, such notice or communication shall
be in writing and sent by overnight express or registered or certified mail
(with return receipt requested) and shall be sent to the following address (or
such other address as any Party may designate from time to time in writing):

 

 

 

18

--------------------------------------------------------------------------------


 

 

If to O2Diesel:

 

 

 

Alan R. Rae

 

 

100 Commerce Drive

 

 

Suite 301

 

 

Newark, Delaware 19713

 

 

Telephone: 302-266-6000

 

 

Telefax: 302-266-7076

 

 

 

 

Copy to:

 

 

 

 

 

 

Kevin Lavin, Esq.

 

 

Arnold & Porter, LLP

 

 

1600 Tysons Blvd.

 

 

Suite 900

 

 

McLean, VA 22102

 

 

Telephone: 703-720-7011

 

 

Telefax: 703-720-7399

 

 

 

 

If to KL:

 

 

 

 

 

 

Randy Kramer

 

 

2693-C Commerce Road

 

 

Rapid City, SD 57702

 

 

Telephone: 605-718-0372

 

 

Telefax: 605- 718-1372

 

11.6         Force Majeure.  If any circumstance beyond the reasonable control
of either Party occurs which delays or renders impossible the performance of
that Party’s obligations under this Agreement on the dates herein provided, such
obligation shall be postponed for such time as such performance necessarily has
had to be suspended or delayed on account thereof, provided such Party shall
notify the other Party in writing as soon as practicable, but in no event more
than 15 days after the occurrence of such force majeure.  In such event, the
Parties shall meet promptly to determine an equitable solution to the effects of
any such event, provided that such Party who fails because of force majeure to
perform its obligations hereunder shall upon the cessation of the force majeure
take all reasonable steps within its power to resume with the least possible
delay compliance with its obligations.  Events of force majeure shall include,
without limitation, war, revolution, invasion, insurrection, riots, mob
violence, sabotage or other civil disorders, acts of God or terrorism,
limitations imposed by exchange control regulations or foreign investment
regulations or similar regulations, laws, regulations or rules of any government
or governmental agency, and any inordinate and unanticipated delays in the
regulatory review or governmental approval process that are within the control
of such government or governmental agency.

 

11.7         Binding Effect; Assignment.  This Agreement shall not be assigned
or otherwise transferred, in whole or in part, by either Party without the prior
written consent of the other Party, and any attempted assignment without such
consent shall be null and void; provided however, that a party may assign this
agreement (i) to an Affiliate or (ii) to a successor in interest (or its
equivalent) in connection with a sale of all or substantially all of its
relevant assets or business, whether by sale, merger, or otherwise, in each case
where such successor or permitted assign agrees to be bound by the terms of this
Agreement.  This Agreement shall inure to the benefit of and be binding upon
each of the Parties hereto and their respective successors and permitted
assigns.

 

11.8         Entire Agreement.  The terms and conditions herein contained
constitute the entire agreement between the Parties relating to the subject
matter of this Agreement and shall supersede

 

19

--------------------------------------------------------------------------------


 

all previous communications between the Parties with respect to the subject
matter of this Agreement.  Neither Party has entered into this Agreement in
reliance upon any representation, warranty, covenant or undertaking of the other
Party that is not set out or referred to in this Agreement.

 

11.9         Recitals and Schedules.  The recitals set forth at the start of
this Agreement along with the Exhibits attached to this Agreement and the terms
and conditions incorporated in such recitals and Exhibits shall be deemed
integral parts of this Agreement and all references in this Agreement to this
Agreement shall encompass such recitals and Exhibits and the terms and
conditions incorporated in such recitals and Exhibits.

 

11.10       Amendment.  This Agreement may be varied, amended or extended only
by the written agreement of the Parties through their duly authorized officers
or representatives, specifically referring to this Agreement.

 

11.11       Severability.  If a court of law or other tribunal of competent
jurisdiction finds any provision of this Agreement invalid, illegal, or
unenforceable, the remaining portions of this Agreement shall remain in full
face and effect and construed so as to best effectuate the original intent and
purpose of this Agreement as expressed herein.

 

11.12       Headings.  The descriptive headings of the several Articles and
Sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

11.13       No Waiver of Rights.  No failure or delay on the part of either
Party in the exercise of any power or right hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right or power hereunder shall
operate as a waiver of such right or of any other right or power.  The waiver by
either Party of a breach of any provision of this Agreement shall not operate or
be construed as a waiver of any other or subsequent breach hereunder.

 

11.14       Remedies Cumulative; Specific Performance.  All rights and remedies
granted to either Party under this Agreement are cumulative and in addition to,
and not in lieu of, any other rights or remedies otherwise available to such
Party at law or in equity.  The Parties agree that any breach by either Party
of, or failure of either Party to perform, any obligation under this Agreement
shall constitute immediate and irreparable damage to the other Party which
cannot be fully and adequately compensated in money damages and that, in the
event of such breach or failure, the other Party shall be entitled to injunctive
relief and specific performance in addition to any other remedies to which it
may be entitled at law or in equity.

 

11.15       Confidentiality of Agreement.  Each Party shall maintain the
confidentiality of this Agreement and all provisions of this Agreement and,
without the prior consent of the other Party, neither Party shall make any press
release or other public announcement of or otherwise disclose this Agreement or
any of its provisions to any Third Party (a) other than to its directors,
officers and employees and attorneys, accountants, investment bankers and other
professional advisers whose duties reasonably require familiarity with this
Agreement, provided that such Persons are bound to maintain the confidentiality
of this Agreement and (b) except for such disclosures as may be required by
applicable law or by regulation, in which case the disclosing Party shall
provide the other Party with prompt advance notice of such disclosure so that
the other Party has the opportunity if it so desires to seek a protective order
or other appropriate remedy.

 

11.16       Usage.  Wherever any provision of this Agreement uses the term
“including” (or “includes”), such term shall be deemed to mean “including
without limitation” and “including but not

 

20

--------------------------------------------------------------------------------


 

limited to” (or “includes without limitation” and “includes but is not limited
to”) regardless of whether the words “without limitation” or “but not limited
to” actually follow the term “including” (or “includes”).

 

11.17       Survival of License in Bankruptcy.  The Parties expressly agree that
the Licensed Patents and Licensed Know-How are deemed “intellectual property” as
same is defined in §101(35A) of the Bankruptcy Code.  The Parties further
expressly agree that this Agreement shall be governed by §365(n) of the
Bankruptcy Code in the event that KL files for or seeks protection under the
Bankruptcy Code or has a case filed against it under the Bankruptcy Code.

 

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

 

O2DIESEL EUROPE, PLC

KL PROCESS DESIGN GROUP, LLC

 

 

 

 

By:

/s/ Alan Rae

 

By:

/s/ Dave Litzen

 

 

Name: Alan Rae

Name: Dave Litzen

 

 

Title: Chief Executive Officer

Title: Owner/VP, Engineering

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Licensed Know-How

 

23

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Licensed Patents

 

24

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Product Specifications

 

25

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Process Design Services

 

At the option of the Owner, KL shall provide to the Project Representative the
following services in accordance with the terms of the Agreement:

 

(i)            As soon as practicable, but in no event later than three
(3) months after delivery of the Project Requirements by the Project
Representative, prepare Process Design Documents (as defined in the Agreement),
for approval of Project Representative.  Such Process Design Documents shall
include all information, drawings, content or data required for a Project
Engineer to develop and provide construction documents or other schematics
required for a Construction Manager (as defined below) to build a fully
functioning Production Plant operating at or above Nameplate Capacity.  KL shall
assist the Project Representative in reviewing the construction documents and
providing input to the Project Engineer and Construction Manager.  KL shall
develop the Process Design Documents so that the final construction cost to
construct the Project in accordance with the construction documents does not
exceed the Construction Budget.

 

(ii)           Provide any assistance required by the Project Representative or
the Construction Manager in securing reviews and approvals of Governmental
Authorities having jurisdiction over the Project.

 

(iii)          Represent and participate in periodic Project review meetings to
be held, at the Project Representative’s discretion, at the Project site or in
the offices of the Project Representative.

 

(iv)          In the event that Project Representative decides to open
Production Plant construction to competitive bidding, (i) participate in a
pre-bid conference and provide related bidding preparation services; (ii) assist
Project Representative in evaluating bids; and (iii) mutually agree with the
Project Representative on the bidding party that will be an acceptable
construction manager or general contractor (“Construction Manager”) who will be
responsible for Project construction.  In the event that the Project
Representative elects not to open Production Plant construction to competitive
bidding, KL and the Project Representative shall mutually agree to a
Construction Manager.

 

(v)           Comply with the Construction Manager’s construction schedule which
shall coordinate, integrate and combine schedules for all aspects of the
Project, including the design, bidding, negotiation and construction phases,
incorporating a detailed schedule of pre-construction activities, construction
activities sequences and durations, allocations and scheduling of labor
activities, purchase order placement and deliveries of materials and equipment,
preparation and processing of shop drawings and submittals, and KL’s and Project
Representative’s review time, and including a schedule for KL’s services.

 

(vi)          Visit the Project site at intervals appropriate to the stage of
construction to become familiar with the progress and quality of the
construction work (the “Work”) and to determine in general if the Work is
proceeding in accordance with the construction documents.  On the basis of these
on-site observations, KL will keep the Project Representative informed of the
progress of the Work, and will use its best efforts to guard the Project
Representative against defects and deficiencies in the Work of the Construction
Manager.

 

26

--------------------------------------------------------------------------------


 

(vii)         Accompany the Project Representative on a post-occupancy and
warranty review prior to the expiration of the warranty period for any separate
contract, but sufficiently after occupancy to allow the Project Representative
adequate opportunity to observe for defective conditions.  This review shall
take place at a mutually agreed-upon time and date.

 

(viii)        Provide a review and evaluation of the Project’s production
systems and processes and provide assistance in connection with the refining and
adjusting of any equipment or system.

 

(ix)          Accompany the Project Representative to visit the Project and
observe any apparent defects in the completed work, assist the Project
Representative in consultations and discussions with Construction Manager
concerning correction of such defects, and make recommendations as to
replacement or correction of defective work

 

(x)           All other reasonably requested services related to the services
set forth in this Exhibit.

 

The original Process Design Documents, including drawings, specifications and
other documents prepared by KL for a Project are instruments of KL’s service. 
Unless otherwise provided, KL shall be deemed the author of these documents and
shall retain all common law, statutory and other reserved rights, including
copyright; provided, however, KL agrees to and does hereby grant the Project
Representative a perpetual, irrevocable, royalty-free license to all such
documents in which it may claim a copyright and to all architectural work as to
which it may assert any rights or establish any claim under the design patent or
copyright laws.  The Project Representative’s perpetual, irrevocable
royalty-free license shall (i) entitle it to unlimited rights in all
architectural works arising out of KL’s performance of Services, and (ii)
include, but not be limited to, drawings, specifications, architectural designs
of buildings and structures, notes and other architectural and engineering
documents produced by or on behalf of KL in the performance of the Services, or
in contemplation thereof, archive drawings and archive specifications produced
after completion (including the right to use same for comprehensive campus-wide
mapping endeavors), and any and all other “architectural works” as that term is
defined in the Architectural Works Copyright Protection Act at 17 U.S.C. 102
(a)(8).  At any time upon demand by the Project Representative, KL shall furnish
to the Project Representative a complete set of all work product prepared by or
obtained by KL to date of such demand arising out of or related to the Services
or a Project.  In the event of KL’s failure to comply with the Project
Representative’s demand hereunder, the parties agree that any remedy at law
would be inadequate and entitle the Project Representative to equitable relief
including without limitation the remedy of specific performance.

 

27

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Technology Fee Payment Milestones

 

The Owner shall pay KL the Technology Fee in accordance with the following
schedule for each individual Project:

 

·      Twenty-five percent (25%) of the Technology Fee shall be due upon Owner’s
written approval of the Construction Budget for such Project.

 

·      Twenty-five percent (25%) of the Technology Fee shall be due upon
commencement of construction of a Production Plant.

 

·      Twenty-five percent (25%) of the Technology Fee shall be due upon
completion and acceptance of the Production Plant by the Owner.

 

·      Twenty-five percent (25%) of the Technology Fee shall be due upon the
Production Plant operating at Nameplate Capacity for a period of sixty (60) days
after initial commercial production of the Licensed Product in such Production
Plant.

 

28

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Extension Term Performance Milestones

 

Engagement of KL to provide Services to Owners for the construction of six
(6) Production Plants within the Initial Term.

 

29

--------------------------------------------------------------------------------